In an action to recover legal fees for services rendered, plaintiff appeals from so much of an order of the Supreme Court, Westchester County (Stolarik, J.), dated December 6, 1983, as granted the branch of defendant’s motion which, pursuant to CPLR 3024 (b), was to strike a portion of paragraph seventh of the complaint as scandalous, and directed service of an amended complaint.
Appeal dismissed, without costs or disbursements.
An order striking scandalous or prejudicial matter from a pleading is not appealable as of right (CPLR 5701 [b] [3]). Permission to appeal has not been sought and we are not inclined to grant it sua sponte. Accordingly, dismissal is required (Tudor v Riposanu, 93 AD2d 718). Lazer, J. P., Mangano, Bracken and Niehoff, JJ., concur.